Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 08/09/2022.  Presently claims 1, 4, 7, 10, 13, and 16-21 are pending. Claims 2-3, 5-6, 8-9, 11-12 and 14-15 have been canceled. New claims 22-23 have been added.
Claims 18-21 rejected under Claim Rejections -35 U.S.C. 112 because the claims introduce a new matter.

Response to Arguments
Applicant’s arguments with respect to claims 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08/09/2022 with respect Claim Rejections - 35 USC § 103 of claims 1, 4, 7, 10, 13, and 16-17 have been fully considered but they are not persuasive.

Applicant argued that claims 1 and 7 are allowable over the cited prior arts.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The specification discloses that the hard layer is a nitride layer formed by subjecting the base material of the die to nitriding. (Specification, para. [0049]-[0050]). The hard layer is not the same as a hard coating layer formed on the die. If the hard layer of the die has a hard coating, the hard coating is a film formed by physical vapor deposition (PVD). (Specification, para. [0052]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims are rejected as filed and there is nothing in claims regarding the method that be used to for the hard nitride layer;
Further, the Applicant keeps repeating same arguments of the previous response with respect the method that be used to for the hard nitride layer;
During the interview on 07/21/2022, the Examiner explained to the Applicant that the method to form the hard nitride layer is not critical; because the Applicant discloses the following:
Applicant’s specification paragraph: 0049: In the present embodiment, the material of the hard layer provided on the die and the method used for forming the hard layer are not limited, as long as the hard layer satisfies the above-described limitations concerning the skewness Rsk and the hardness Hv_Die. Examples of the hard layer include a layer including a nitride layer as an outermost layer. Examples of the hard layer also include a layer having a hard coating layer (more preferably a layered hard layer that includes a nitride layer and a hard coating layer on the surface of the nitride layer).
Applicant’s specification paragraph: 0050: A nitride layer is preferably formed by a method involving surface hardening treatment utilizing diffusion such as nitriding. The formation of the nitride layer is performed by subjecting the base material of the die, for example, to an ion nitriding treatment, more specifically, an ion nitriding treatment in a gas atmosphere of N2 and H2 with predetermined concentrations at a controlled temperature.
Then in Applicant’s specification paragraphs 0052-0055, 0116-0117, 0133-0135; the Applicant discussed forming the hard nitride layer by “coating” and discussed the results of forming the hard nitride layer by “coating”;
Therefore, the method that using to form the hard nitride layer is not critical.
Furthermore, the hard layer is a nitride layer formed by subjecting the base material of the die to nitriding is a very know in art (see the attached non-patent literature of Hardening Steel by Nitriding; and non-patent literature of Nitriding Steel - an overview _ ScienceDirect Topics);
Also, the prior art of Ozeki (JP2005305510A attached NPL, English Machine translation) discloses:
a hard layer comprises a nitride steel layer (fig.1 (b): (8)) as an outermost layer, and the nitride steel layer is a nitrided layer of a base material of a die (fig.1(b): (2)), wherein the base material of the die is a steel (paragraphs 151, 255, 272-278, 426-431 and 596); 
a second hard layer comprises a second nitride steel layer as an outermost layer, and the second nitride steel layer is a nitrided layer of a base material of the punch, wherein the base material of the punch is a steel steel (paragraphs 151, 255, 272-278, 426-431 and 596); and 
the nitrided layer is forming by diffusion method (paragraphs 47 and 272-278); 

Accordingly, this argument is not persuasive.

Applicant argued that “with respect to claims 16 and 17, Kenji discloses hot pressing a hot-dip galvannealed steel sheet by using a die having a hard coating that contains chromium (Cr), an element M and carbon (C). (Kenji, Abstract, claim 1). However, Kenji does not disclose a skewness (Rsk) of a hard layer of a die. In this regard, the Office Action combines the skewness of Kobe with the disclosure of Kenji. The invention of Kobe is directed to hot pressing a Zn-plated steel sheet by using a die that has an amorphous-carbon coating film (i.e., a DLC film) as a hard coating (abstract, paragraphs 0001 and 0024 of Kobe). Since the material of the hard coating of Kenji is fundamentally different from that of Kobe, it is not obvious that a specific skewness adjusted for a DLC film of Kobe can be applied to the hard coating of Kenji”.
In response to this argument, this is incorrect because:
The prior art of Kenji discloses using a die having a hard coating that contains chromium (Cr), an element M and carbon (C); The element M is preferably an element binding to C to form carbides and preferably contains W (group 6a), Mo (group 6a), Ti (group 4a) or V (group 5a) (paragraphs 0009-0010);
The prior art of Kobe discloses using a die that has an amorphous-carbon coating film (i.e., a DLC film) as a hard coating’
A film constituted of, for example, CrN, TiN or the like or any of a film of metallic Cr, a film of metallic W; a film that contains at least one metallic element of the W and Si, the pure metal(s) constituted of the metallic element(s) or a carbide or the like of the metallic element(s) can be used as a target together with the carbon target (paragraphs 0034-0038);
Therefore, the material of the hard coating of Kenji is not fundamentally different from that of Kobe
Accordingly, this argument is not persuasive.

Applicant argued that “The Office Action asserts that Kobe teaches the skewness (Rsk) of the hard layer being from 0.03 to 1.2 (page 5 table 2). However, as explicitly described in paragraph [0064] of Kobe, Table 2 demonstrates that the skewness (Rsk) should be regulated to a negative value in order to enhance the Zn adhesion resistance. In view of the description of Kobe, a skilled person attempting to adopt the teaching of the skewness to the disclosure of Kenji would not have regulated the value to 0.03 to 1.2. Incidentally, as asserted in the page 6 of the Office Action, since Kenji and Kobe are both concerned about the problem of the wear, there is no motivation for a skilled person to adjust the skewness to a positive value, against the teaching of Kobe”.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In response to this argument, the Applicant is correct; however, the Applicant disclose that “the hard layer having a skewness (Rsk) in the sliding direction of from −5.0 to 1.2” (Applicant’s specification: table 2 and paragraph 0130);
The Applicant relied on the disclosure range of “Rsk : −5.0 to 1.2” to claims the range of “Rsk :0.03 to 1.2”;
Further, the prior art of Kobe discloses the range of Rsk : -0.2 to 0.05 (page 5 table 2)
Furthermore, the applicant’s specification table 2: the Applicant demonstrates that the positive value of Rsk is not desire because increasing the Rsk value toward positive values is resulting increasing the friction of coefficient;
And increasing the friction of coefficient is not desired in the art because it causes to increase the friction force which will increase the wear on the contact surfaces;
And the objective of the Applicant’s disclosure is to reduce the wear on sliding surfaces (Applicant’s specification: paragraph 0019); therefore, claiming only positive values of Rsk is not desired and not preferred;

    PNG
    media_image1.png
    364
    775
    media_image1.png
    Greyscale











The prior art of Kobe teaches a die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (paragraph 0051), for the purpose of regulating the Surface roughness of a Substrate (Paragraph 0043), thereby meeting the limitation of the claimed skewness configuration (Table 1 and Table 3);
The prior art of Kenji is related to an apparatus for processing a Zn-steel sheet (paragraph 0044); the prior art of Kenji is concerned about the problem of the wear (paragraph 0047);
The prior art of Kobe is related to an apparatus for processing a Zn-steel sheet (paragraph 0001); the prior art of Kobe is concerned about the problem of the wear (paragraphs 0004 and 0030);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the method of Kenji to have the die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 as taught by Kobe in order to regulating the Surface roughness of a Substrate (Kobe: paragraph 0043), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Accordingly, this argument is not persuasive.


Specification
The amendment filed on 08/09/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“the nitride steel layer”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 18-21, there is no written description regarding “the nitride steel layer”, Instead in the specification submission on 011/30/2020, in paragraphs 0049-0050: is described as “a nitride layer". 
Therefore, the applicant does not have written support to show that the applicant had possession of the claimed invention at the time of filing based on the applicant’s original disclosure.
Therein, the amended claims 16 has introduce a new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 18-21, the phrase “nitride steel layer” render the claim indefinite because it is unclear what is meant by this phrase.
After reviewing the Applicant’s specification, as best understood and for the purpose of the examination the Examiner interpreted “nitride steel layer” as “nitride layer”
Regarding claim 22, the phrase “wherein the skewness (Rsk) of the second hard layer, as measured in a direction from an outside of a punch portion toward an inside of the punch portion” render the claim indefinite because it is unclear if “wherein the skewness (Rsk) of the second hard layer, as measured in a direction from an outside of a punch portion toward an inside of the punch portion” is the same as or different from “a skewness (Rsk), as measured in a direction from an outside of a punch portion toward an inside of the punch portion” that recited in claim 10 which claim 22 is depend from.
As best understood and for the purpose of the examination, the Examiner interpreted “wherein the skewness (Rsk) of the second hard layer, as measured in a direction from an outside of a punch portion toward an inside of the punch portion” is the same as “a skewness (Rsk), as measured in a direction from an outside of a punch portion toward an inside of the punch portion” that recited in claim 10.

Regarding claim 23, the phrase “wherein the skewness (Rsk) of the second hard layer, as measured in a direction from an outside of a punch portion toward an inside of the punch portion” render the claim indefinite because it is unclear if “wherein the skewness (Rsk) of the second hard layer, as measured in a direction from an outside of a punch portion toward an inside of the punch portion” is the same as or different from “a skewness (Rsk), as measured in a direction from an outside of a punch portion toward an inside of the punch portion” that recited in claim 13 which claim 23 is depend from.
As best understood and for the purpose of the examination, the Examiner interpreted “wherein the skewness (Rsk) of the second hard layer, as measured in a direction from an outside of a punch portion toward an inside of the punch portion” is the same as “a skewness (Rsk), as measured in a direction from an outside of a punch portion toward an inside of the punch portion” that recited in claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7, 10, 13 and 16-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji (US20170165737A1) in view of Kobe (US20170036259A1).
Regarding claim 1, Kenji disclose a method of producing a hot press-formed product, the method comprising: 
placing a hot-dip galvannealed steel sheet (fig.1: (10)) (paragraph 0086), comprising a hot-dip galvannealed layer, on a die (figs.1-2: (1))  so as to block a die hole of the die (fig.1: (7)) (paragraph 0091), and 
hot press-forming the hot-dip galvannealed steel sheet using the die (paragraph 0046), 
wherein the die comprises a hard layer (fig.1: (12)), and a hardness Hv_Die of from HV 1,000 to 1,800 (Page 7, Table 1, Num. 21), over an entirety of a region of a steel sheet contact surface (fig.1: (4)) that is adjacent to a die shoulder portion (fig.1: (6)) (paragraph  0048), 
the steel sheet contact surface (fig.1: (4)) being located outside of the die hole (fig.1: (7)) and being configured to contact the hot-dip galvannealed steel sheet that is to be subjected to the hot press forming (paragraphs 0045-0047 and 0086).

Kenji does not disclose wherein the die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2;
The prior art of Kobe teaches a die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (paragraph 0051), for the purpose of regulating the Surface roughness of a Substrate (Paragraph 0043), thereby meeting the limitation of the claimed skewness configuration (Table 1 and Table 3);
The prior art of Kenji is related to an apparatus for processing a Zn-steel sheet (paragraph 0044); the prior art of Kenji is concerned about the problem of the wear (paragraph 0047);
The prior art of Kobe is related to an apparatus for processing a Zn-steel sheet (paragraph 0001); the prior art of Kobe is concerned about the problem of the wear (paragraphs 0004 and 0030);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the method of Kenji to have the die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 as taught by Kobe in order to regulating the Surface roughness of a Substrate (Kobe: paragraph 0043), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding Claim 4, Kenji disclose wherein the hot-dip galvannealed steel sheet (fig.1: (10)) comprises a zinc compound layer or a metallic zinc layer as an outermost layer on the hot-dip galvannealed layer (fig.1: (10A)) (Paragraphs 0044).

Regarding Claim 7, Kenji disclose a die (fig.1: (1)), comprising: 
a hard layer (fig.1: (12)) having a hardness Hv_Die of from HV 1,000 to 1,800 (See Page 7, Table 1, Num. 21), over an entirety of a region of a die shoulder  adjacent surface (fig.1: (4)) that is adjacent to a die shoulder portion (fig.1: (6)) (paragraphs 0048), 
the die shoulder adjacent surface (fig.1: (4)) being located outside of the die hole (fig.1: (7)) and adjacent to the die shoulder portion (fig.1: (6)).

Kenji does not disclose the hard layer having a skewness (Rsk), as measured in a direction from an outside of a die hole toward an inside of the die hole, of from -5.0 to 1.2.
The prior art of Kobe teaches a die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (paragraph 0051), for the purpose of regulating the Surface roughness of a Substrate (Paragraph 0043), thereby meeting the limitation of the claimed skewness configuration (Table 1 and Table 3);
The prior art of Kenji is related to an apparatus for processing a Zn-steel sheet (paragraph 0044); the prior art of Kenji is concerned about the problem of the wear (paragraph 0047);
The prior art of Kobe is related to an apparatus for processing a Zn-steel sheet (paragraph 0001); the prior art of Kobe is concerned about the problem of the wear (paragraphs 0004 and 0030);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the apparatus of Kenji to have the die comprises the hard layer having a skewness (Rsk), as measured in a direction from an outside of a die hole toward an inside of the die hole, of from -5.0 to 1.2 as taught by Kobe in order to regulating the Surface roughness of a Substrate (Kobe: paragraph 0043), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding Claim 10, Kenji disclose discloses a die set, comprising the die (fig.1: (1)) according to claim 7, and a punch (fig.1: (1B)), 
wherein the punch (fig.1: (1B)) comprises a second hard layer (fig.1: the lower element (12) of lower punch (1B)), and 
a hardness HvDie of from HV 1,000 to 1,800 (See Page 7, Table 1, Num. 21), over an entirety of a region of a facing surface (fig.1: (5)) that faces the region of the die (fig.1: (1)) provided with the hard layer (fig.1:12)), the facing surface (fig.1: (5)) facing the die shoulder adjacent surface (figs.1-2: (4)) of the die (fig.1:1).

Kenji does not disclose the punch comprises the second hard layer having a skewness (Rsk), as measured in a direction from an outside of a punch portion toward an inside of the punch portion, of from -5.0 to 1.2.

The prior art of Kobe teaches a die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (paragraph 0051), for the purpose of regulating the Surface roughness of a Substrate (Paragraph 0043), thereby meeting the limitation of the claimed skewness configuration (Table 1 and Table 3);
The prior art of Kenji is related to an apparatus for processing a Zn-steel sheet (paragraph 0044); the prior art of Kenji is concerned about the problem of the wear (paragraph 0047);
The prior art of Kobe is related to an apparatus for processing a Zn-steel sheet (paragraph 0001); the prior art of Kobe is concerned about the problem of the wear (paragraphs 0004 and 0030);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the apparatus of Kenji to have the punch comprises the second hard layer having a skewness (Rsk), as measured in a direction from an outside of a punch portion toward an inside of the punch portion, of from -5.0 to 1.2  as taught by Kobe in order to regulating the Surface roughness of a Substrate (Kobe: paragraph 0043), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding Claim 13, Kenji disclose a die set, comprising the die (fig.1: (1)) according to claim 7, and a steel blank holder (fig.5: (1B)), 
wherein the steel blank holder (fig.1: (1B)) comprises a second hard layer ((fig.1: the lower element (12) of the lower punch (fig.1: (1B)), of from -5.0 to 1.2 (See Table 1, Table 3 of Kobe), and a hardness Hv_Die of from HV 1,000 to 1,800 (See Page 7, Table 1, Num. 21), over an entirety of a region of a facing surface (fig.1: (5)) that faces the region of the die (fig.1: (1)) provided with the hard layer (fig.1: (12)), the facing surface (fig.1: (5)) facing the die shoulder adjacent surface (fig.1:(4)) of the die (fig.1: (1)).
Kenji does not disclose the steel blank holder comprises the second hard layer having a skewness (Rsk), as measured in a direction from an outside of a punch-insertion portion toward an inside of the punch-insertion portion, of from -5.0 to 1.2.

The prior art of Kobe teaches a die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (paragraph 0051), for the purpose of regulating the Surface roughness of a Substrate (Paragraph 0043), thereby meeting the limitation of the claimed skewness configuration (Table 1 and Table 3);
The prior art of Kenji is related to an apparatus for processing a Zn-steel sheet (paragraph 0044); the prior art of Kenji is concerned about the problem of the wear (paragraph 0047);
The prior art of Kobe is related to an apparatus for processing a Zn-steel sheet (paragraph 0001); the prior art of Kobe is concerned about the problem of the wear (paragraphs 0004 and 0030);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the apparatus of Kenji to have the steel blank holder comprises the second hard layer having a skewness (Rsk), as measured in a direction from an outside of a punch-insertion portion toward an inside of the punch-insertion portion, of from -5.0 to 1.2 as taught by Kobe in order to regulating the Surface roughness of a Substrate (Kobe: paragraph 0043), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 16, Kobe teaches wherein the skewness (Rsk) of the hard layer is from 0.03 to 1.2 (page 5 table 2).  
Therefore, the modification of Kenji in view of Kobe teaches wherein the skewness (Rsk) of the hard layer, as measured in a direction from an outside of the die hole toward an inside of the die hole, is from 0.03 to 1.2.

Regarding claim 17, Kobe teaches wherein the skewness (Rsk) of the hard layer is from 0.03 to 1.2 (page 5 table 2).  
Therefore, the modification of Kenji in view of Kobe teaches wherein the skewness (Rsk) of the hard layer, as measured in a direction from an outside of a die hole toward an inside of the die hole, is from 0.03 to 1.2.

Regarding Claim 22, Kenji disclose wherein the punch (fig.1: (1B)) comprises a second hard layer (fig.1: the lower element (12) of lower punch (1B)), and 
a hardness HvDie of from HV 1,000 to 1,800 (See Page 7, Table 1, Num. 21), over an entirety of a region of a facing surface (fig.1: (5)) that faces the region of the die (fig.1: (1)) provided with the hard layer (fig.1:12)), the facing surface (fig.1: (5)) facing the die shoulder adjacent surface (figs.1-2: (4)) of the die (fig.1:1).
Kenji does not disclose the punch comprises the second hard layer having a skewness (Rsk), as measured in a direction from an outside of a punch portion toward an inside of the punch portion, of from 0.03 to 1.2.
The prior art of Kobe teaches a die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (paragraph 0051), for the purpose of regulating the Surface roughness of a Substrate (Paragraph 0043), thereby meeting the limitation of the claimed skewness configuration (Table 1 and Table 3);
The prior art of Kenji is related to an apparatus for processing a Zn-steel sheet (paragraph 0044); the prior art of Kenji is concerned about the problem of the wear (paragraph 0047);
The prior art of Kobe is related to an apparatus for processing a Zn-steel sheet (paragraph 0001); the prior art of Kobe is concerned about the problem of the wear (paragraphs 0004 and 0030);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the apparatus of Kenji to have the punch comprises the second hard layer having a skewness (Rsk), as measured in a direction from an outside of a punch portion toward an inside of the punch portion, of from 0.03 to 1.2  as taught by Kobe in order to regulating the Surface roughness of a Substrate (Kobe: paragraph 0043), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding Claim 23, Kenji disclose wherein the punch (fig.1: (1B)) comprises a second hard layer (fig.1: the lower element (12) of lower punch (1B)), and 
a hardness HvDie of from HV 1,000 to 1,800 (See Page 7, Table 1, Num. 21), over an entirety of a region of a facing surface (fig.1: (5)) that faces the region of the die (fig.1: (1)) provided with the hard layer (fig.1:12)), the facing surface (fig.1: (5)) facing the die shoulder adjacent surface (figs.1-2: (4)) of the die (fig.1:1).
Kenji does not disclose the punch comprises the second hard layer having a skewness (Rsk), as measured in a direction from an outside of a punch portion toward an inside of the punch portion, of from 0.03 to 1.2.
The prior art of Kobe teaches a die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (paragraph 0051), for the purpose of regulating the Surface roughness of a Substrate (Paragraph 0043), thereby meeting the limitation of the claimed skewness configuration (Table 1 and Table 3);
The prior art of Kenji is related to an apparatus for processing a Zn-steel sheet (paragraph 0044); the prior art of Kenji is concerned about the problem of the wear (paragraph 0047);
The prior art of Kobe is related to an apparatus for processing a Zn-steel sheet (paragraph 0001); the prior art of Kobe is concerned about the problem of the wear (paragraphs 0004 and 0030);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the apparatus of Kenji to have the punch comprises the second hard layer having a skewness (Rsk), as measured in a direction from an outside of a punch portion toward an inside of the punch portion, of from 0.03 to 1.2  as taught by Kobe in order to regulating the Surface roughness of a Substrate (Kobe: paragraph 0043), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji (US20170165737A1) in view of Kobe (US20170036259A1) as applied to claim 1 above with respect to claim 18, as applied to claim 7 above with respect to claim 19, as applied to claim 10 above with respect to claim 20, as applied to claim 13 above with respect to claim 21; and further in view of Ozeki (JP2005305510A attached NPL, English Machine translation).

Regarding claim 18, Kenji discloses wherein the hard layer comprises (fig.1: (12)) a nitride layer as an outermost layer, and the nitride layer is a nitrided layer of a base material of the die (paragraphs 0026 and 0063).  

Regarding claim 19, Kenji discloses wherein the hard layer comprises (fig.1: (12)) a nitride layer as an outermost layer, and the nitride layer is a nitrided layer of a base material of the die (paragraphs 0026 and 0063).  

Regarding claim 20, Kenji discloses wherein the second hard layer ((fig.1: the lower element (12) of the lower punch (1B)) comprises a second nitride layer as an outermost layer, and the second nitride layer is a nitrided layer of a base material of the punch (paragraphs 0026 and 0063).

Regarding claim 21, Kenji discloses wherein the second hard layer ((fig.1: the lower element (12) of the lower punch (1B)) comprises a second nitride layer as an outermost layer, and the second nitride layer is a nitrided layer of a base material of the punch (paragraphs 0026 and 0063).

Regarding claims 18-21, Kenji in view of Kobe does not explicitly disclose wherein the base material of the die is a steel;

Ozeki discloses a hard layer comprises a nitride steel layer (fig.1 (b): (8)) as an outermost layer, and the nitride steel layer is a nitrided layer of a base material of a die (fig.1(b): (2)), wherein the base material of the die is a steel (paragraphs 151, 255, 272-278, 426-431 and 596); and
a second hard layer comprises a second nitride steel layer as an outermost layer, and the second nitride steel layer is a nitrided layer of a base material of the punch, wherein the base material of the punch is a steel (paragraphs 151, 255, 272-278, 426-431 and 596).

The prior art of Kenji is related to an apparatus for processing a steel sheet (paragraph 0044); the prior art of Kenji is concerned about the problem of the wear (paragraph 0047);
The prior art of Ozeki is related to an apparatus for processing a -steel sheet (paragraph 353); the prior art of Kobe is concerned about the problem of the wear (paragraph 314);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the apparatus of Kenji in view of Kobe to have wherein the base material of the die is a steel as taught by Ozeki, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725